

EXHIBIT 10.2


AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK




THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK is made as of January 21, 2011
by and between SVB Financial Group (“Holder”) and Wireless Ronin Technologies,
Inc., a Minnesota corporation (the “Company”).


WHEREAS, Holder is the holder, by assignment from Silicon Valley Bank (“Bank”),
of that certain Warrant to Purchase Stock dated as of March 18, 2010 issued by
the Company to Bank (the “Warrant”); and


WHEREAS, in connection with the execution and delivery of that certain First
Loan Modification Agreement, of even date herewith, to that certain Loan and
Security Agreement dated March 18, 2010, between the Company and Bank, and as
additional consideration to Bank for its agreements therein, the parties hereto
desire to amend the Warrant in the manner set forth below;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.           Warrant Amendment.  The Warrant is hereby amended such that the
Warrant Price (as defined in the Warrant) shall be $1.378 as of the date hereof,
subject to adjustment from time to time hereafter in accordance with the
provisions of the Warrant.


2.           No Other Amendments.  Except as amended hereby, the Warrant shall
remain in full force and effect as originally written.


3.           Governing Law.  This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its conflict of laws provisions.




[Remainder of page left blank intentionally; signature page follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Warrant to
Purchase Stock as of the date first above written.




WIRELESS RONIN TECHNOLOGIES, INC.




By: /s/ Darin P. McAreavey         
Name: Darin P. McAreavey
Title: Senior Vice-President & Chief Financial Officer




SVB FINANCIAL GROUP




By: /s/ Michael Kruse
Name: Michael Kruse
Title: Treasurer


